Citation Nr: 0832840	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to March 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 2007, the Board denied the veteran's claims for 
service connection for a left knee disorder and pleurisy, and 
especially relevant here, remanded the petition to reopen his 
claim for service connection for bilateral hearing loss to 
the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  In March 2008, the 
AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the hearing loss claim and returned the 
file to the Board for further appellate review.  

After reopening the claim on the basis of new and material 
evidence, the Board is again remanding the claim to the RO 
via the AMC for still further development and consideration.


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied 
service connection for bilateral hearing loss on the grounds 
that the veteran's pre-existing hearing loss disorder did not 
permanently increase in severity during his military service 
beyond the condition's natural progression.  

2.  Additional evidence received since that December 1994 
decision, however, bears directly and substantially on this 
claim, is neither cumulative nor redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

CONCLUSIONS OF LAW

1.  The December 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

2.  But new and material evidence has been received since 
that decision to reopen the claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156(a) (as in effect for claims to 
reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for bilateral hearing loss on the basis of new and material 
evidence, there is no need to discuss whether the veteran has 
received sufficient notice insofar as the specific reasons 
for the prior December 1994 denial, because even if he has 
not, this is inconsequential and, therefore, at most harmless 
error because the Board is reopening his claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

It only warrants mentioning that, with regards to new and 
material evidence - the threshold preliminary requirement 
for reopening the claim, the Board previously remanded this 
claim in June 2007 with a directive that the AMC issue notice 
in compliance with the Kent decision.  The Board specifically 
instructed the AMC to send notice of the standards for new 
and material evidence as pertaining to the veteran's petition 
to reopen, filed in January 2000, thereby necessitating 
notice of the version of 38 C.F.R. 3.156(a) in effect prior 
to its amendment on August 29, 2001.  See Fed. Reg. 45,620 
(August 2001).  

Although, in its June and November 2007 Kent letters, the AMC 
described the reasons for the previous final denial and what 
evidence would be necessary to reopen the veteran's claim for 
service connection for bilateral hearing loss, those letters 
nonetheless incorrectly informed him of the standards for new 
and material evidence as defined in the revised (not former) 
version of 3.156(a).  And, as mentioned, it is the former 
version that applies in this specific instance.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  

That notwithstanding, there has been no prejudice to the 
veteran because, as alluded to, the Board is reopening his 
claim regardless.  See 38 C.F.R. § 20.1102 (discussing the 
notion of harmless error).  So there is no need for the Board 
to remand yet again to ensure that the proper Kent notice is 
sent.  Stegall, 11 Vet. App. 271.  Concerning this, according 
to 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001, "new and material evidence" means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
And quite significantly, this is exactly the language cited 
by the veteran's representative in the September 2008 
informal hearing presentation.  Thus, the veteran, albeit by 
way of his representative, has evidenced actual knowledge of 
the standards for new and material evidence specifically 
applicable to his claim, thereby effectively curing the 
defective Kent notice sent by the AMC.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As indicated in 
Sanders, defective Veterans Claims Assistance Act (VCAA) 
notice errors can be cured or rendered non-prejudicial by 
actual knowledge on the part of the claimant, as well by the 
Board granting the requested benefit, as here, where the 
Board is granting the request to reopen the claim for service 
connection for bilateral hearing loss.  Id.



Unfortunately, the AMC must still fulfill other aspects of 
the duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  And this is 
why, after reopening the claim on the basis of new and 
material evidence, the Board is remanding the claim, rather 
than immediately readjudicating it on the underlying merits 
(i.e., de novo).

Analysis - Petition to Reopen the Claim for Service 
Connection for Bilateral Hearing Loss

As mentioned, the veteran filed a petition to reopen his 
claim for service connection for bilateral hearing loss in 
January 2000.  

The veteran is required to submit new and material evidence 
to reopen this claim because a prior, June 1986, RO rating 
decision initially denied service connection for bilateral 
hearing loss on the grounds that his pre-existing hearing 
loss disorder was not aggravated during/by his military 
service beyond the condition's natural progression.  The RO 
noted there was no worsening of his entrance examination 
audiogram scores compared to the results of his then recent 
VA compensation examination in May 1986.  And he did not 
appeal that earlier June 1986 decision, so it became final 
and binding on him based on the evidence then of record.  
See 38 C.F.R. § 20.1103.  A more recent December 1994 rating 
decision denied his petition to reopen the claim, confirming 
the June 1986 denial.  The December 1994 rating decision also 
went unappealed, and so, it too is final and binding on him 
based on the evidence then of record.  That December 1994 
decision was the last final and binding decision on his claim 
for service connection for bilateral hearing loss.  
Consequently, new and material evidence is required to reopen 
his claim and warrant further consideration of it on the 
underlying merits (on a de novo basis).  The Board must make 
this threshold preliminary determination because this affects 
the Board's jurisdiction to consider the underlying claim on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).



Although not binding on the Board, the RO in its May 2000 
rating decision at issue made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied, unappealed claim.  So, too, 
does the Board have this jurisdictional responsibility to 
determine whether it is proper for the claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the bilateral hearing loss claim before 
proceeding to readjudicate the underlying merits of the 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

As mentioned, the RO's December 1994 decision is the last 
unappealed rating decision denying the veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss.  And since that is the last final denial of his claim, 
irrespective of the specific basis, that marks the starting 
point for determining whether there is new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  See also 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

Additional "relevant" service medical records (SMRs) are, 
by definition, considered new and material evidence.  See 38 
C.F.R. § 3.156(c) (2007).  In this vein, since the last final 
December 1994 rating decision, the veteran has submitted 
additional SMRs to the RO, including pertinent in-service 
audiograms besides the evaluation during his military 
entrance examination.  However, it is unclear whether all his 
SMRs were considered in that December 1994 rating decision, 
which in turn was based upon the evidence considered in the 
earlier June 1986 rating decision.  Indeed, the June 1986 
rating decision explicitly referenced only his entrance 
examination and a post-service May 1986 VA audiology 
compensation examination.  But four other in-service 
audiograms in 1982, 1984, and 1985 were not mentioned, 
raising doubt as to whether these hearing tests also were 
considered.  So resolving this doubt in the veteran's favor, 
the Board finds there is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(c) to reopen his claim.  


This additional evidence, not previously considered, is in 
the form of potentially additional SMRs since the last final 
December 1994 rating decision.  Accordingly, his claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent only, the appeal is granted.  


REMAND

Further development is needed before the Board can adjudicate 
the veteran's claim for service connection on the underlying 
merits.  He must be scheduled for a VA examination to obtain 
a medical nexus opinion concerning the etiology of his 
current bilateral hearing loss disorder, particularly with 
consideration of whether his military service chronically 
aggravated any pre-existing condition beyond its' natural 
progression.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this regard, for purposes of establishing entitlement to 
service connection under 38 U.S.C.A. § 1110 [and § 1131 if 
service was during peacetime], every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  See also VAOPGCPREC 3-2003 (July 16, 
2003).  Only such conditions as recorded on examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

If, on the other hand, a preexisting disability is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
him to establish aggravation.  38 U.S.C.A. § 1153 (West 
2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (2007).  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  The Court further opined that 38 C.F.R. § 
3.385 (2007), discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In Hensley, the Court indicated the veteran need not have had 
sufficient hearing loss while in service to satisfy these 
threshold preliminary requirements of § 3.385, although he 
must currently have sufficient hearing loss to meet these 
requirements.  See also Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).



Here, an audiological evaluation performed during the 
veteran's March 1979 military enlistment examination revealed 
pure tone thresholds in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz of 15, 5, 15, 60, and 45 
decibels, respectively.  Corresponding findings in the left 
ear were 15, 5, 15, 35, and 30 decibels.  

These findings as a preliminary matter suggest the veteran 
had some level of hearing loss in both his left and right 
ears when entering the military since, as mentioned, the 
threshold for normal hearing is from zero to 20 decibels, 
while higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. 155.  Moreover, the hearing loss 
in his right ear upon entering service was sufficiently 
severe to be considered a disability even by the more 
stringent VA standards, although, as mentioned, it was not 
necessary that he have had this level of hearing loss when 
entering military service.  See 38 C.F.R. § 3.385, Hensley, 
and Ledford, supra.  Therefore, he is not entitled to the 
presumption of soundness at the start of his service.  That 
is to say, there is clear and unmistakable evidence 
supporting this conclusion of a pre-existing bilateral 
hearing loss disorder, due to the notation of these 
enlistment examination audiometric findings.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. 3.304(b).  Since this disorder was noted 
at entrance, it is his evidentiary burden - not VA's, to 
show a permanent (not temporary or intermittent flare-ups) 
worsening of the pre-existing bilateral hearing loss disorder 
during service beyond its' natural progression.  In other 
words, he may only bring a claim for aggravation of this pre-
existing condition.  Wagner, 370 F.3d at 1096; VAOPGCPREC 3-
2003.

To this end, the veteran claims he sustained additional 
acoustic trauma (injury) to his ears during service as a 
result of working aboard naval ships, especially from his 
occupational duties in the constantly loud environments of 
gun fire control systems.  His DD Form 214 corroborates his 
contention of fire control duties as a computer technician, 
as this is listed as his military occupational specialty 
(MOS) and since there are indications he received extensive 
training for fire control.  He also received education for 
being a naval gun fire support team trainer, which would also 
indicate duties with high noise exposure.  His SMRs show he 
was issued ear plugs.

Rather importantly, his SMRs for his period of active duty 
from March 1979 to March 1985 show mixed evidence of 
bilateral hearing loss, and without further medical comment, 
it cannot be determined if there was an increase in the 
severity of his pre-existing bilateral hearing loss disorder 
during service beyond the condition's natural progression.  
The results of these audiometric evaluations are listed as 
follows, and noted in decibels (negative changes indicate 
decreased hearing):


Right Ear
 
Left Ear
 
50
0
Hz
100
0
Hz
200
0
Hz
300
0
Hz
400
0
Hz
Met 
3.38
5?
 
50
0
Hz
100
0
Hz
200
0
Hz
300
0
Hz
400
0
Hz
Met 
3.38
5?
Entra
nce 
Exam
-
March 
1979
15
5
15
60
45
Yes
 
15
5
15
35
30
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SMR--
Feb. 
1982
5
5
5
55
50
Yes
 
5
5
5
15
30
No
Chang
e 
from 
Entra
nce
10
0
10
5
-5
 
 
10
0
10
20
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SMR--
April 
1983
15
20
20
66
60
Yes
 
20
15
10
30
30
No
Chang
e 
from 
Entra
nce
0
-15
-5
-6
-15
 
 
-5
-10
5
5
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SMR--
Oct 
22, 
1984
5
5
25
60
70
Yes
 
5
5
10
30
35
No
Chang
e 
from 
Entra
nce
10
0
-10
0
-25
 
 
10
0
5
5
-5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SMR--
Oct 
24, 
1984
10
10
20
65
70
Yes
 
5
5
10
30
35
No
Chang
e 
from 
Entra
nce
5
-5
-5
-5
-25
 
 
10
0
5
5
-5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SMR--
Jan 
1985
5
0
5
25
40
Yes
 
0
0
10
35
45
Yes
Chang
e 
from 
Entra
nce
10
5
10
35
5
 
 
15
5
5
0
-15
 

Other post-service audiometric examination results similarly 
need comment by a medical examiner, as there are two post-
service audiometric examinations shortly after service, one a 
June 1985 private examination and the other a May 1986 VA 
audiological compensation examination.  There is also a more 
recent May 2006 VA examination showing a marked decrease in 
hearing in both ears since service, such that he now needs a 
hearing aid and meets the standards of 38 C.F.R. 3.385 
for disability of both ears.  The results of these 
audiometric evaluations are listed as follows, and noted in 
decibels (negative changes indicate decreased hearing and 
positive changes indicate better hearing since the March 1979 
entrance examination):


Right Ear
 
Left Ear
 
50
0 
Hz
100
0 
Hz
200
0 
Hz
300
0 
Hz
400
0 
Hz
Met 
3.38
5?
 
50
0 
Hz
100
0 
Hz
200
0 
Hz
300
0 
Hz
400
0 
Hz
Met 
3.38
5?
Priva
te 
Exam-
June 
1985
5
5
15
65
70
Yes
 
5
0
5
20
25
No
Chang
e 
from 
Entra
nce
10
0
0
-5
-25
 
 
10
5
10
15
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
May 
86 VA 
Exam
5
5
10
55
55
Yes
 
5
0
0
25
25
No
Chang
e 
from 
Entra
nce
10
0
5
5
-10
 
 
10
5
15
10
5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
May 
2006 
VA 
Exam
20
25
55
85
80
Yes
 
20
35
50
50
50
Yes
Chang
e 
from 
Entra
nce
-5
-20
-40
-25
-35
 
 
-5
-30
-35
-15
-20
 

So a VA medical examination and opinion are needed to 
determine whether the veteran's military service permanently 
increased the severity of his pre-existing bilateral hearing 
loss disorder.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
audiological compensation examination for a 
medical nexus opinion concerning the nature 
and etiology of his current bilateral 
hearing loss disorder.  He is hereby advised 
that failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  And 
the claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical and other 
history - including, in particular, the 
service medical records.  Based on a 
physical examination and comprehensive 
review of the claims file, the examiner is 
asked to provide an opinion responding to 
the following questions:

(A)  Did the veteran's pre-existing 
bilateral hearing loss disorder 
chronically, i.e., permanently increase 
in severity during his military service 
from March 1979 to March 1985 - 
including as a result of acoustic 
trauma from working in a loud 
environment as a gun fire control 
systems technician?

(B)  If there was a measurable, 
permanent increase in severity of his 
bilateral hearing loss disorder 
during service, was this increase above 
and beyond the natural progression of 
the pre-existing disability?




The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claim on a de novo 
basis in light of the additional evidence 
received since the March 2008 SSOC.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


